DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20, 22-23, 29-30, and 36-37 are cancelled while claims 21, 24-28, 31-35, and 38-41 are amended. Claims 21, 24-28, 31-35, and 38-41 filed 12/3/21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/21 has been entered.
Claim Interpretation
In light of amendments and upon reconsideration of the 112f interpretation made in the Office action mailed 6/3/2021, the examiner has concluded that the terminology, “program code charge objects” will not invoke 112f as it does not meet the 3-prong test for proper “means-plus-function”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 
Claims 21, 24-28, 31-35, and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 21 and 24-27 are directed to a method, 28 and 31-34 are directed to a system, and 35 and 38-41 are directed to a computer readable medium all of which are statutory classes of invention.    
Nevertheless, independent claims 21, 28, and 35 are directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or a configurable billing system, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions: storing a plurality of unspecified program code charge objects, providing a respective first interface and second interface, obtaining information, automatically generating a charge event, aggregating the charge events, re-specifying the program code charge objects, and generating a second account statement. These steps are all performed by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer elements, then it falls within the “Commercial Legal Interactions” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of configurable billing with generally recited computer elements such as a multi-tenant server, processor, and memory. Accordingly, these elements 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a multi-tenant server, processor, and memory to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 24, 31, and 38, the claims are directed to limitations which serve to limit by a rolling window of time. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 25, 32, and 39, the claims are directed to limitations which serve to limit by trigger conditions. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 27, 34, and 40, the claims are directed to limitations which serve to limit by an open time period. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 21, 24-28, 31-35, and 38-41 are rejected under pre-AIA  35 USC 103 as being unpatentable over Brody et al (2009/0055266) in view of Walker et al (2010/0114368), Morgan (2012/0226808), and Hanagan et al (2001/0056362).
Re Claims 21, 28, 35: Brody discloses comprising:
storing a plurality of unspecified program code charge objects accessible by a plurality of subscription providers of a multi-tenant platform, each unspecified program code charge object of the plurality of unspecified program code charge objects being capable of selection, instantiation and specification by each subscription provider of the plurality of subscription providers, each unspecified program code charge object having a plurality of unspecified attributes including a type, a trigger condition, a unit of charge measurement, and a cost per unit of charge measurement, the type being one of a one-time charge type, a recurring charge type, a usage charge type, an overage charge type, and a discount charge type (see [0040], [0043], and Figure 3A shows different products and services, and it is clear that each product or service has a different charge type);

providing a respective first interface to be presented by a respective client application of a respective remote computing device, the respective first interface capable of presenting identifiers of the plurality of unspecified program code charge objects and enabling selection of one or more unspecified program code charge objects from the plurality of program code charge objects to generate each of a plurality of subscription products, a particular respective first interface capable of presenting the identifiers of the plurality of unspecified program code charge objects by a particular respective client application of a particular respective remote computing device and enabling a particular merchant user of a particular subscription provider of the plurality of subscription providers to select one or more particular unspecified program code charge objects from the plurality of unspecified program code charge objects to generate a particular respective subscription product (see [0040], [0043], and Figure 3A shows different products and services, and it is clear that each product or service has a different charge type);
providing a second interface to be presented by the particular respective client application to request control indicators for the plurality of unspecified attributes associated with the one or more particular unspecified program code charge objects for the particular respective subscription product for a first particular respective account, thereby generating a plurality of particular specified attributes for each of one or more first particular specified 
providing a billing engine capable of:
obtaining information identifying an occurrence of one or more trigger conditions of the one or more first particular specified program code charge objects (see Figures 6A and 6B, [0067], Figure 3, and 3B show 30 day Free Trial and $2.99 per month thereafter);
for each occurrence of each trigger condition of the one or more trigger conditions of each respective specified program code charge object of the one or more first particular specified program code charge objects (see [0067], Figure 3, and 3B show 30 day Free Trial and $2.99 per month thereafter).

However, Brody fails to disclose the following. Meanwhile, Walker discloses:
automatically generating a charge event based on the plurality of particular specified attributes of the respective specified program code charge object of the one or more first particular specified program code charge objects (see [0006] discloses outputting offer for subscription for one or more products, customers have ability to purchase products at discount relative to total of retail prices of all units). 
From the teaching of Walker, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify Brody’s invention with Walker’s disclosure of 
However, Brody and Walker fail to disclose the following. Meanwhile, Morgan discloses:
aggregating the charge events to generate a first account statement for the first particular respective account (see [0005-0008] discloses aggregating, [0027] discloses generating billing records, [0038] discloses generating multiple billing events);
providing the respective second interface to be presented by the respective client application to enable re-specifying the one or more first particular unspecified program code charge objects for the particular respective subscription product for a second particular respective account, thereby generating [[a]] one or more second particular specified program code charge objects for the second particular respective account (see [0020, 0030, 0045] discloses specifying charge objects); and
providing the billing engine to enable generating a second account statement based on the one or more second particular specified program code charge objects for the second particular respective account (see [0005-0008] discloses aggregating, [0027] discloses generating billing records, [0038] discloses generating multiple billing events).
From the teaching of Morgan, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify Brody’s and Walker’s inventions with Morgan’s 
However, Brody, Walker, and Morgan fail to disclose the following. Meanwhile, Hangan discloses:
a first set of unspecified program code charge objects being combinable by a first subscription provider of the plurality of subscription providers to generate a first subscription product to offer to first customers, a second set of unspecified program code charge objects being combinable by the first particular subscription provider of the plurality of subscription providers to generate a second subscription product to offer to second customers, a third set of unspecified program code charge objects being combinable by a second particular subscription provider of the plurality of subscription providers to generate a third subscription product to offer to third customers, a fourth combination of unspecified program code charge objects being combined by the second particular subscription provider of the plurality of subscription providers to generate a fourth subscription product to offer to fourth customers (see [0141] discloses different types of charges whether it be recurring, non-recurring, usage combined into a single plan, [0188] discloses wireless and wireline services packaged together and combined with price plans to create convergent cross-product packages).
From the teaching of Hanagan, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify Brody’s, Morgan’s and Walker’s inventions with Hanagan’s disclosure of combining in order to “… offer a complete solution to a client… (see Hanagan Abstract).”

one of the respective first interface or the second interface further provides for defining a rolling window of time having a base number of units of measurement comprising the rolling window of time;
the obtaining the information identifying the occurrence of the one or more trigger conditions of the one or more first particular specified program code charge objects further comprises obtaining the information during the rolling window of time; and
the automatically generating the charge event based on the plurality of particular specified attributes of the respective specified program code charge objects further comprises generating a charge event for the rolling window of time (see [0007] discloses fixed or relatively coarse-grained set of intervals). From the teaching of Morgan, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify Brody’s and Walker’s inventions with Morgan’s disclosure of time intervals in order to “… generate multiple hierarchical time periods or layers over which resource consumption can be tracked (see Morgan Abstract).”
Re Claims 25, 32, 39: However, Brody and Walker fail to disclose the following. Meanwhile, Morgan discloses wherein:
at least one of the one or more particular unspecified program code charge objects comprises an overage charge type having an overage type of trigger condition;

the automatically generating the charge event based on the plurality of particular specified attributes of the respective specified program code charge object further comprises generating an overage charge event based on the overage charge type (see [0007] discloses fixed or relatively coarse-grained set of intervals). From the teaching of Morgan, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify Brody’s and Walker’s inventions with Morgan’s disclosure of time intervals in order to “… generate multiple hierarchical time periods or layers over which resource consumption can be tracked (see Morgan Abstract).”
Re Claims 26, 33, 41: However, Brody and Walker fail to disclose the following. Meanwhile, Morgan discloses wherein:
one of the respective first interface or the second interface further provides for defining a fixed window of time having a base number of units of measurement comprising the fixed window of time;
the obtaining the information identifying the occurrence of the one or more trigger conditions of the one or more first particular specified program code charge objects further comprises obtaining the information during the fixed window of time; and

Re Claims 27, 34, 40: However, Brody and Walker fail to disclose the following. Meanwhile, Morgan discloses wherein:
at least one of the one or more particular program code charge objects comprises a discount charge type that includes a defined open time period;
the obtaining the information identifying the occurrence of the one or more trigger conditions of the one or more first particular specified program code charge objects further comprises obtaining the information identifying the occurrence of the trigger condition of the discount charge type during the open time period; and
the automatically generating the charge event based on the plurality of particular specified attributes of the respective specified program code charge object further comprises generating a discount charge event based on the discount charge type (see [0007] discloses fixed or relatively coarse-grained set of intervals). From the teaching of Morgan, it would have 
Response to Arguments
13.	Applicant’s arguments with respect to 35 USC 103 on 12/3/21 are not found to be convincing as they pertain to new claim limitations which have been addressed above by the new Hanagan reference. 
With regards to 101, the Examiner respectfully disagrees. The Applicant first argues that the claims are not directed to an abstract idea. However, the claims are drawn to a billing system which fall under business relations or sales activities or behaviors, which fall under commercial or legal interactions. The Applicant then argues that the claims are an improvement in the functioning of a computer by improving the programming process. However, the Examiner disagrees as many of the billing steps can be performed mentally. 
Regarding Applicant’s argument that the claims integrate the alleged abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a multi-tenant server, processor, and memory that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of subscription billing.  The claims of the instant application describe an improvement to a business process i.e., subscription billing, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Fawaad Haider/
Examiner, Art Unit 3687



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/DENNIS W RUHL/Primary Examiner, Art Unit 3687